DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is unclear as to what the integer n is supposed to refer to. For the sake of compact prosecution, the examiner considers n to refer to the number of pleats around said shaft. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over


 Postell et al (U.S. Patent Number: US 5456665, hereinafter “Postell”) in view of Hanson et al (U.S. Patent Number: US 4261339, hereinafter “Hanson”- APPLICANT CITED).

Regarding claim 1, Postell teaches an intra-aortic spiral balloon pump (e.g. Abstract) comprising:
 	a shaft (i.e. central tube, e.g. 24 Figs. 2, 1A) having at least one aperture (i.e. air passageway lumen that allows the balloon to inflate and deflate and therefore comprises at least one aperture, e.g. 23 Figs. 2, 2A, Col. Col. 2 lines 37-42, 61-62); and 
an inflatable membrane (e.g. 28 Fig. 2) encompassing said at least one aperture (e.g. Fig. 2 shows that the balloon encompasses the air passageway lumen), said inflatable membrane comprising a plurality of pleats (i.e. folds, e.g. 31 Fig. 2, Col. 4 lines 55-60) about said shaft (e.g. Col. 3 lines 16-25).
While Postell teaches said balloon is wrapped about said shaft (i.e. central passageway lumen) to form said longitudinal pleats (i.e. folds), they do not specifically teach that the pleats (i.e. folds) are wrapped as spiral pleats. Hanson teaches a balloon (e.g. 28 Fig.1,2) that is wrapped around a shaft spirally to form spiral pleats (e.g. Fig.2,3 Note: sectional view shown in Fig. 3 is similar to Fig. 1A sectional view and therefore it teaches spiral pleats). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon in the teachings of Postell so that the balloon is wrapped spirally around the shaft of Postell to form spiral pleats as taught by Hanson in order to provide the predictable results of having a tightly wound and smaller diameter balloon around said shaft having for easier insertion during surgery.  








Regarding claims 2 and 3, Postell in view of Hanson teaches the invention as claimed and further Postell teaches that said plurality of pleats is from 3 to 24 pleats and from 4 to 12 pleats (e.g. Fig. 2 shows at least 4 folds).  
 Regarding claim 4, Postell in view of Hanson teaches the invention as claimed and further Postell teaches said plurality of pleats define rotation symmetry, C., where n is an integer value of between 3 and 24 around said shaft (e.g. Fig. 2 shows at least 4 spiral folds that are formed as a result of wrapping of the balloon as taught by Hanson around the shaft (i.e. central tube) and therefore the folds have a rotation symmetry C and there are n folds between 3 and 24).  
Regarding claims 5 and 6, Postell in view of Hanson teaches the invention as claimed and further Postell teaches that two adjacent pleats of said plurality of pleats are separated by a single crease having a radius of curvature and said crease extends from an apex of a lobe in said inflatable membrane into proximity to said shaft(e.g. Fig. 2 shows at least 4 folds that are formed as a result of wrapping of the balloon around the shaft (i.e. central tube) as taught by Hanson and the folds are longitudinal along the shaft and therefore two adjacent pleats of said plurality of pleats are separated by a single crease having a radius of curvature and said crease extends from an apex of a lobe in said inflatable membrane into proximity to said shaft).  
Regarding claims 7 and 8, Postell in view of Hanson teaches the invention as claimed and further Postell teaches said inflatable membrane (i.e. balloon, e.g. 11 Fig.2) has an exterior texture (i.e. due to the folds the balloon has an exterior texture) and said inflatable membrane (i.e. balloon, e.g. 11 Fig.2) has an exterior texture that is integral to said inflatable membrane (i.e. due to the folds the balloon has an exterior texture and it is integral to the balloon).   
Regarding claims 9-11, Postell in view of Hanson teaches the invention as claimed except for said at least one aperture is a plurality of apertures that are uniformly spaced and vary in area as a function of length along said shaft.  Hanson teaches a plurality of apertures that are uniformly spaced and vary as a function of a length of a shaft (i.e. gas ports e.g. 40 Fig.1) around which a balloon is wrapped spirally. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the shaft of Postell in view of Hanson so that there are a plurality of gas ports that are uniformly spaced and vary as a function of a length of the central air passageway lumen of Postell as taught by Hanson in order to provide the predictable results of having better inflation and deflation of the balloon.  
Regarding claim 12, Postell in view of Hanson teaches the invention as claimed and further Postell teaches said membrane is formed of polyurethane (e.g. Col. 2 lines 55-57).  
Regarding claim 13, Postell in view of Hanson teaches the invention as claimed and further Postell teaches teaches a cardiac assist device (i.e. intra-aortic catheter device, e.g. Abstract, Col. 2 line 66- col. 3 line 2) comprising: 
a pump of claim of 1 (as discussed above); 
a drive line (e.g. 21 Fig. 2) in fluid communication with said pump; and 
an external drive unit or fluid supply in fluid communication with said drive line (e.g. Col. 23 lines 5-15).















Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over

  Postell et al (U.S. Patent Number: US 5456665, hereinafter “Postell”) in view of Hanson et al (U.S. Patent Number: US 4261339, hereinafter “Hanson”- APPLICANT CITED) and further in view of Robinson (U.S. Patent Number: US 3769960, hereinafter “Robinson”). 







Regarding claims 9-11, Postell in view of Hanson teaches the invention as claimed except for said at least one aperture is a plurality of apertures that are uniformly spaced and vary in area as a function of length along said shaft.  
	Robinson teaches an intra-aortic balloon catheter comprising a plurality of apertures (e.g. 9 Fig. 1) that are uniformly spaced and vary in area as a function of length along a catheter shaft (e.g. Col 2 lines 20-36). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the shaft of Postell in view of Hanson so that there are a plurality of apertures that are uniformly spaced and vary as a function of a length of the shaft (i.e. central air passageway lumen) of Postell as taught by Robinson in order to provide the predictable results of having better inflation and deflation of the balloon.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792